Citation Nr: 0018432
Decision Date: 07/13/00	Archive Date: 09/08/00

DOCKET NO. 98-01 154               DATE JUL 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for asbestosis for residuals of
asbestos exposure.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran had active military duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of an October 1997 rating decision by the Montgomery,
Alabama, regional office (RO) of the Department of Veterans'
Affairs (VA).

In April 1999 the Board determined that new and material evidence
was received to reopen a claim for entitlement to service
connection for residuals of asbestos exposure and found that the
claim was well grounded. The Board remanded the case for additional
development. The case has been returned for appellate
consideration.

REMAND

As previously indicated, the claim for service connection for
asbestosis is well grounded. Once it has been determined that a
claim is well grounded, VA has a statutory duty to assist the
veteran in the development of evidence pertinent to his claim. The
duty to assist includes a thorough and contemporaneous VA
examination when appropriate. Littke v. Derwinski, 1 Vet. App. 90
(1990).

A review of the record shows that two private physicians have
indicated that they had treated the veteran for asbestosis, which
was as likely as not related to exposure during service. A VA
examination was conducted January 1999. At that time the examiner
indicated that there was no abnormality noted on the chest x-rays
and this would make a diagnosis of asbestosis unlikely. The
examiner further stated the veteran may have asbestosis. The Board
is of the opinion that the diagnosis should be clarified.

Accordingly, the case is REMANDED for the following:

2 -                                                               
  
1. The RO should obtain the film of the x-ray conducted in
conjunction with the January 1999 VA examination and associate it
with the veteran's adjudication claims folder.

2. Thereafter, the claims folder should be referred to a board of
two specialists to determine the presence and etiology of the
reported asbestosis. If the board requires additional testing
and/or examinations, they should be accomplished. Following a
review of the records, it is requested that the examiners indicate
whether the veteran has asbestosis. If yes, whether it is as likely
as not that the asbestosis is related to the veteran's military
service? A complete rational for any opinion expressed should be
included in the examination report. The board's attention is
directed to the private radiographic reports and the statements and
opinions from Drs. Tai and Suhr.

Thereafter, the case should be reviewed by the RO. If the benefit
sought is not granted, the veteran and his representative should be
furnished a Supplemental Statement of the Case, and an opportunity
to respond.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 3 -                                                             
   
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 


